DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tim Kang, Reg. No. 46,423 on 2/17/21.
The application has been amended as follows: 
Please amend the claims as follows:
1. (Currently amended) Glove-like device, comprising: a carrier structure, a camera, a switching arrangement, wherein the camera is configured to take an image or a sequence of images upon receiving a contact signal, the carrier structure being configured to be attached without further provisions to a hand, a palm, and/or a wrist of a user such that, in a state pulled over the hand, at least parts of the carrier structure surround the hand of the user, the camera and the switching arrangement being integrated into the carrier structure, the glove-like device thereby being an integrated standalone device, and the switching arrangement comprising a component to be actuated which is arranged and configured such that it is actuated by an actuating movement of a thumb of the user towards a finger of the same hand and/or towards a finger joint of the same the component to be actuated being integrated into the carrier structure at a position which, in the state pulled over the hand, lies on a side of the index finger joint opposite the thumb.
4. (Canceled).
12. (Currently amended) Glove-like device comprising: a carrier structure, a camera, a switching arrangement, wherein the camera is configured to take an image or a sequence of images upon receiving a contact signal, the carrier structure being configured to be attached without further provisions to a hand, a palm, and/or a wrist of a user such that, in a state pulled over the hand, at least parts of the carrier structure surround the hand of the user, the camera and the switching arrangement being integrated into the carrier structure, the glove-like device thereby being an integrated standalone device, and the switching arrangement comprising: a component to be actuated which is arranged and configured such that it is actuated by an actuating movement of a thumb of the user towards a finger of the same hand and/or towards a finger joint of the same hand, thereby triggering the contact signal and forwarding it to the camera, the camera being integrated into the carrier structure at a position which lies on at least one of the heel and the palm of the hand, in the state pulled over the hand; and an actuating component, the switching arrangement being configured to generate the contact signal only when the actuating component is brought into mechanical contact with the component to be wherein the component to be actuated comprises a contact and the actuating component comprises a magnet that closes the contact when approaching the component to be actuated.

Allowable Subject Matter
Claims 1-3 and 5-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to claims 1-3 and 5-11, the prior art does not disclose a glove-like device with the combination of limitations specified in the claimed invention, specifically the limitations of:
the switching arrangement comprising a component to be actuated which is arranged and configured such that it is actuated by an actuating movement of a thumb of the user towards a finger of the same hand and/or towards a finger joint of the same hand, thereby triggering the contact signal and forwarding it to the camera, the camera being integrated into the carrier structure at a position which, in the state pulled over the hand, lies on a side of the index finger joint opposite the thumb, as stated in claim 1.
In regard to claims 12-14, the prior art does not disclose a glove-like device with the combination of limitations specified in the claimed invention, specifically the limitations of:
a component to be actuated which is arranged and configured such that it is actuated by an actuating movement of a thumb of the user towards a finger of the same hand and/or towards a finger joint of the same hand, thereby triggering the contact signal and forwarding it to the camera, the camera being integrated into the carrier structure at a position which lies on at least one of the heel and the palm of the hand, in the state pulled over the hand; and an actuating component, the switching arrangement being configured to generate the contact signal only when the actuating component is brought into mechanical contact with the component to be actuated according to claim 3, wherein the component to be actuated comprises a contact and the actuating component comprises a 
In regard to claims 15, the prior art does not disclose a glove-like device with the combination of limitations specified in the claimed invention, specifically the limitations of:
a component to be actuated which is arranged and configured such that it is actuated by an actuating movement of a thumb of the user towards a finger of the same hand and/or towards a finger joint of the same hand, thereby triggering the contact signal and forwarding it to the camera, the camera being integrated into the carrier structure at a position which lies on at least one of the heel of the hand, the palm, and the wrist, in the state pulled over the hand, the component to be actuated being integrated to the carrier structure at a position which, in the state pulled over the hand, lies on a side of the index finger joint opposite the thumb, as stated in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs